Fourth Court of Appeals
                                      San Antonio, Texas
                                              March 7, 2018

                                          No. 04-18-00057-CV

                                   IN RE Wendel Denman THUSS

                                    Original Mandamus Proceeding 1


                                             ORDER
Sitting:        Karen Angelini, Justice
                Marialyn Barnard, Justice
                Luz Elena D. Chapa, Justice

        On March 1, 2018, relator filed a Motion for Rehearing. After considering the motion,
relator’s motion is hereby DENIED.



                                                                   PER CURIAM

           ATTESTED TO: _______________________
                       Keith E. Hottle
                       Clerk of Court




1
  This proceeding arises out of Cause No. 16-0492-CV, styled Guadalupe Valley Electric Cooperative, Inc. v.
Wendel Denman Thuss and Natalie Taylor, pending in the 25th Judicial District Court, Guadalupe County, Texas,
the Honorable William Old presiding.